Citation Nr: 0030730	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  98-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to assignment of a higher rating for service-
connected major depression, recurrent with mood disorder and 
anxiety disorder with pain and agoraphobic component, 
currently rated as 30 percent disabling.

2.  Entitlement to assignment of a higher rating for service-
connected post concussion headaches, musculoskeletal 
headaches, and migraine headaches, currently rated as 30 
percent disabling.

3.  Entitlement to assignment of a higher rating for service-
connected gastritis, and a history of laparotomy 
cholecystectomy, currently rated as 10 percent disabling.

4.  Entitlement to assignment of a higher rating for service-
connected plantar fasciitis and metatarsalgia of the left 
foot, currently rated as 10 percent disabling.

5.  Entitlement to assignment of a higher rating for service-
connected multiple scars of the right forearm, left forearm, 
left middle finger, and forehead, currently rated as 
noncompensable.

6.  Entitlement to assignment of a higher rating for service-
connected diabetes mellitus, currently rated as 20 percent 
disabling.

7.  Entitlement to assignment of a higher rating for service-
connected chronic low back pain, herniated nucleus pulposus, 
L4-5 and L5-S1, currently rated as 40 percent disabling.

8.  Entitlement to assignment of a higher rating for service-
connected sinusitis, allergic disorder, currently rated as 
noncompensable.

9.  Entitlement to service connection for otitis media and 
externa.

10.  Entitlement to service connection for gastroenteritis 
and viral syndrome.

11.  Entitlement to service connection for zoster verecella.

12.  Entitlement to service connection for a neck disorder.

13.  Entitlement to service connection for memory loss and a 
lack of concentration.

14.  Entitlement to service connection for left thumb pain.

15.  Entitlement to service connection for a left knee 
disorder.

16.  Entitlement to service connection for a right knee 
disorder.

17.  Entitlement to service connection for tinnitus.

18.  Entitlement to service connection for labyrinthitis.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from August 1976 to 
August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 1997 and January 1998 rating 
decisions by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran's service-connected major depression, 
recurrent with mood disorder and anxiety disorder with pain 
and agoraphobic component, is productive of anxiety, a 
preference for social isolation, wide mood swings, and some 
short term memory loss resulting in no more than definite 
social and industrial impairment and no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. 

2.  The veteran's service-connected post concussion 
headaches, musculoskeletal headaches, and migraine headaches, 
are manifested by 1 to 3 prostrating headaches per month.

3.  The veteran's service-connected gastritis, history of 
laparotomy cholecystectomy, is manifested by mild symptoms 
including gastric distress.

4.  The veteran's service-connected plantar fasciitis and 
metatarsalgia of the left foot is manifested by left foot 
pain, particularly in the heel.

5.  The veteran's service-connected multiple scars of the 
right forearm, left forearm, left middle finger, and forehead 
are well-healed and non tender; they are not disfiguring and 
result in no limitation of function. 

6.  The veteran's service-connected diabetes mellitus is 
manifested by insulin dependence, taken twice a day, but no 
restrictions on activities.

7.  The veteran's service-connected chronic low back pain, 
herniated nucleus pulposus, L4-5 and L5-S1, is manifested by 
subjective complaints of pain on motion and x-ray evidence of 
disc herniation, L5-S1, mild disc bulging, L3-L4, L4-L5, and 
disc desiccation L3-L4, L4-L5, and L5-S1, but without 
persistent symptoms compatible with sciatic neuropathy and 
with no demonstrable muscle spasm or other neurological 
findings. 

8.  The veteran's sinusitis, allergic disorder, is manifested 
by x-ray evidence of mucous retention, with complaints of 
nasal discharge and congestion. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
major depression, recurrent with mood disorder and anxiety 
disorder with pain and agoraphobic component, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including §§ 4.125- 4.130 and 
Diagnostic Code 9434 (2000); 38 C.F.R. Part 4, including 
§§ 4.125- 4.132, Diagnostic Code 9405 (1996).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
post concussion headaches, musculoskeletal headaches, and 
migraine headaches, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.124a, Diagnostic Code 8100 (2000).

3.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for gastritis, history of laparotomy 
cholecystectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.114, Diagnostic Code 7318 (2000).

4.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for plantar fasciitis and 
metatarsalgia of the left foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5279 (2000).

5.  The criteria for entitlement to a compensable disability 
evaluation for service-connected multiple scars of the right 
forearm, left forearm, left middle finger, and forehead have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. Part 4, including Diagnostic 
Codes 7800, 7803, 7804, 7805. 

6.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for diabetes mellitus, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.119, Diagnostic Code 
7913 (2000).

7.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for chronic low back pain, herniated 
nucleus pulposus, L4-5 and L5-S1, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5293 (2000).

8.  The criteria for entitlement to a compensable disability 
evaluation for sinusitis, allergic disorder, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. Part 4, including § 4.97, Diagnostic Code 
6514 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims.

The veteran has expressed disagreement with the original 
assignment of disability ratings following awards of service 
connection for several disabilities.  Accordingly, the 
severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of 
disability ratings to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 125-126 (1999).  The Board finds that 
record as it stands as adequate to allow for proper appellate 
review of the increased rating issues.  No additional action 
is required to assist the veteran with these claims.  38 
U.S.C.A. § 5107(a) (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  
When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20. 

When evaluating disabilities of the musculoskeletal system it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).

A.  Major Depression, Recurrent with Mood Disorder and 
Anxiety Disorder with Pain and Agoraphobic Component.

A review of this claim reveals that in a June 1997 rating 
decision, the veteran was awarded service connection for 
major depression, recurrent, with mood disorder and anxiety 
disorder with panic and agoraphobic component, and a 10 
percent rating was assigned from September 1996, which was 
the date of the veteran's claim for service connection.  That 
decision was based on evidence including the veteran's 
service medical records, and an April 1997 VA examination 
report.  The veteran disagreed with the 10 percent rating, 
and initiated this appeal.

In a May 1999 rating decision, the RO increased the rating 
for the veteran's major depression, recurrent, with mood 
disorder and anxiety disorder with panic and agoraphobic 
component, to 30 percent disabling, effective from September 
1996.  The veteran has not expressly indicated his continued 
disagreement with a 30 percent rating however, as he has not 
been awarded the maximum benefit possible under the VA 
Schedule for Rating Disabilities, the issue remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).

The Board notes that the veteran's claim for service 
connection was received at the RO in September 1996.  Shortly 
after that time, the regulations pertaining to evaluation of 
mental disorders were amended, effective November 7, 1996.  
See 61 Fed. Reg. 52695-52702 (1996) (presently codified at 38 
C.F.R. §§ 4.125- 4.130 (1999) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals, prior to March 1, 1999) (hereinafter, "the 
Court") has held that "where the law or regulation changes 
after a claim has been filed or reopened but before the ... 
judicial appeal process has been concluded, the version most 
favorable to appellant should and ... will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so."  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991); but see 38 U.S.C.A. § 5110(g) (where 
compensation is increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall not be earlier than the effective date of the 
Act or administrative issue).  

The Board notes that in the May 1999 Supplemental Statement 
of the Case, the RO properly provided the veteran with both 
the former and current version of the regulations for 
evaluating mental disorders, and considered the veteran's 
claim for an increased rating under both versions.  

As noted earlier, the veteran is currently assigned a 30 
percent rating for major depression, recurrent, with mood 
disorder and anxiety disorder with panic and agoraphobic 
component.  According to the former version of the rating 
criteria for evaluating mental disorders, a 30 percent rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
initiative, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent evaluation 
requires considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996).  

As regards the criteria for a 30 percent evaluation under the 
above version of the rating criteria, the VA General Counsel, 
in response to an invitation by the United States Court of 
Veterans Appeals to construe the term "definite" in a 
matter that would quantify the degree of impairment, 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 
4 Vet. App. 301 (1993). 

According to the current regulations, as amended effective 
November 7, 1996, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2000).  A 30 
percent evaluation is assigned if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment, mild memory loss.  A 
50 percent evaluation is assigned if there is occupational 
and social impairment due to such symptoms as:  flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment in short-term and 
long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2000).

At the time of the original grant of service connection in 
June 1997, which was effective September 1996, the Board 
finds that the medical evidence supported no more than a 30 
percent rating, for the following reasons.  At an April 1997 
VA examination, the veteran was diagnosed with a mood 
disorder, to rule out bipolar disorder, mixed; depression, 
major, recurrent, by history; anxiety disorder, with panic 
and agoraphobic component.  The veteran reported a history of 
depression and drinking.  He indicated that he experienced 
wide mood swings, constant anger, and near violent behavior.  
He was anxious, and avoided crowds.  He had a few odd jobs 
since service separation, including that of a clerk, a 
plumber apprentice, and a security guard, but he felt like he 
had difficulty holding down a job.  According to the 
examiner, the veteran was appropriately dressed and groomed, 
and made no observable abnormal movements or mannerisms.  He 
had an anxious affect and an angry mood.  He was oriented, 
and his long term memory was adequate, although his short 
term memory was poor.  The veteran was assigned a Global 
Assessment of Functioning (GAF) score of 70, which according 
to the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (DSM-
IV), is indicative of mild symptoms.  See 38 C.F.R. § 4.130.

Thus, in light of the foregoing, it appears that at the time 
of the original rating decision granting service connection, 
the veteran demonstrated symptoms consistent with definite 
social and industrial impairment, such that a 30 percent 
rating was appropriate under both versions of the criteria 
for rating mental disorders.  In that regard, the veteran 
preferred to avoid crowds, had difficulty maintaining steady 
employment, and complained of wild mood swings and anxiety.  
Additionally, the veteran manifested slight memory loss, a 
history of depression, and anxiety.  Nevertheless, the 
veteran appeared to be generally functioning in a 
satisfactory manner, in that he was dressed appropriately, 
made no abnormal movements, and had clear and coherent 
speech.  In short, the Board finds that at the time of the 
June 1997 rating decision, the veteran satisfied the rating 
criteria for a 30 percent rating for his service-connected 
disability, but no higher.  In that regard, the Board does 
not find that the veteran manifested psychoneurotic symptoms 
to such a degree that he displayed reduced flexibility, 
reliability and efficiency.  Moreover, although the veteran 
was anxious, he did not report panic attacks more than once a 
week, his long term memory was adequate, he was oriented, and 
he reportedly had used his judgment well over the years.   
Thus, the Board finds that at the time of the original grant 
of service connection, effective September 1996, the veteran 
did not meet the criteria for a rating in excess of 30 
percent for his service-connected depression, recurrent, with 
mood disorder and anxiety disorder with panic and agoraphobic 
component, under both the former and current versions of the 
rating criteria for evaluating mental disabilities.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

Following the April 1997 VA examination report, the medical 
evidence of record is as follows.  VA outpatient treatment 
records reflecting treatment from May 1997 through March 
1999, reveal that the veteran was periodically seen for 
psychological counseling.  He often reported marital 
difficulties, and on a few occasions in 1998, he expressed 
some suicidal ideations.  

In March 1999, the veteran underwent a second VA examination 
by the same VA examiner who conducted the April 1997 VA 
examination for mental disorders.  At this time, the veteran 
was diagnosed with bipolar disorder II, mixed type, currently 
in hypomania, depression, major, recurrent, anxiety disorder 
with panic and agoraphobic components.  The veteran was also 
diagnosed with a personality disorder not otherwise specified 
with indication of explosive passive-aggressive personality 
traits.  Upon mental status examination, the veteran was 
noted to have appropriate hygiene and grooming, and there was 
no evidence of abnormal mannerisms.  The veteran's affect and 
mood were anxious.  He was emotionally guarded, and denied 
any delusions or hallucinations.  His thought process was 
organized, with logical content.  He denied suicidal or 
homicidal ideations.  He had periods of high and low energy.  
He was oriented, and had no memory loss for long term events, 
although his memory loss for short term events was declining.  
He had no abnormal thought process, his attention and 
concentration were adequate, there was no ritualistic or 
obsessive behavior, and he was clear, fluent and coherent.  
He reported panic attacks on and off, nervousness for no 
reason, and difficulty sleeping.  His insight and judgment 
were intact.  The examiner reported that it was evident that 
the veteran had a mood disorder, which were now considered 
bipolar disorder, mixed type.  It was further noted that the 
veteran's depression was probably part and parcel of the 
bipolar disorder.  As in the April 1997 VA examination, the 
veteran was assigned a GAF score of 70.

In light of the more recent VA examination, the Board finds 
that the evidence still supports no more than a 30 percent 
rating under both versions of the rating criteria for 
evaluating mental disorders.  In that regard, despite a 
confirmed diagnosis of bipolar disorder, the veteran's 
reported symptomatology appear essentially unchanged from 
those reported in the April 1997 VA examination.  In summary, 
the veteran was still oriented, with a logical, organized 
thought process, and adequate attention and concentration.  
He also appeared to be generally functioning satisfactorily 
with self-care, such as hygiene and appearance.  He 
maintained an anxious mood, but he still denied any delusions 
or hallucinations.  Although the veteran's short term memory 
was declining, his long term memory was intact. 
The Board finds that the foregoing symptomatology represents 
definite social and industrial impairment, in that he has 
difficulty maintaining employment and has limited social 
activity; however, the veteran does not manifest reduced 
reliability and flexibility.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2000); 38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).

In short, the Board is not persuaded that the veteran's 
depression, recurrent, with mood disorder and anxiety 
disorder with panic and agoraphobic component, is disabling 
to such a degree as to warrant an evaluation in excess of 30 
percent under either the former or current versions of the 
rating criteria for evaluating mental disorders.  After a 
review of all the evidence of record, the Board finds that 
the currently assigned 30 percent evaluation is appropriate 
during the entire time period covered by this appeal.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000); 38 C.F.R. 
§ 4.132, Diagnostic Code 9405 (1996).

B.  Post Concussion Headaches, Musculoskeletal Headaches, and 
Migraine Headaches.

In a June 1997 rating decision, the veteran was awarded 
service connection for post concussion 
headaches/musculoskeletal headaches, and a noncompensable 
rating was assigned from September 1996, the date of receipt 
of the veteran's claim.  In that same decision, the RO denied 
a claim for service connection for migraine headaches.  The 
veteran expressed his disagreement with the foregoing 
actions, and initiated this appeal.  

In a January 1998 rating decision, the RO granted service 
connection for migraine headaches, and combined that 
disability with the post concussion headaches, 
musculoskeletal headaches.  Collectively, that disability was 
rated as noncompensable from September 1996.  

More recently, in a May 1999 rating decision, the RO 
increased the disability rating for the veteran's service-
connected post concussion headaches, musculoskeletal 
headaches, and migraine headaches, to 30 percent disabling 
effective from September 1996.  Despite the foregoing 
increase, in a May 1999 statement, the veteran continued to 
express his disagreement with the assigned disability rating. 

The RO assigned a 30 percent rating for the veteran's post 
concussion headaches, musculoskeletal headaches, and migraine 
headaches, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which sets forth the criteria for rating migraine 
headaches.  A 30 percent rating requires characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating requires very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The evidence of record reveals that in an April 1997 
examination performed by the Platte Medical Group, the 
veteran reported headaches that were less frequent than they 
used to be.  He indicated that he had one to three headaches 
per month, which would start suddenly behind the eyes and in 
the temples.  He also indicated that his headaches were light 
and sound sensitive, and they distorted his vision.  The 
veteran stated that the headaches would last up to eight 
hours and would cause him to feel nauseated. 

In a more recent examination by the Platte Medical Group, 
conducted in March 1999, the veteran reported a history of 
headaches beginning in 1990, after he was involved in an 
automobile accident.  The veteran stated that he currently 
had two to three headaches per month.  He indicated that the 
headaches caused him to have to go to bed, and he felt 
nauseated, although he did not usually vomit.  The veteran 
described the headaches as starting around his eyes, and made 
him feel off balance.  He also reported feeling pressure in 
his head.  The assessment was headaches, which had a vascular 
quality.  The neurological examination was "basically 
normal," but there was some tenderness in the right 
occipital groove.  

Based on the foregoing, the Board finds that the evidence of 
record supports no more than the currently assigned 30 
percent rating for post concussion headaches, musculoskeletal 
headaches, and migraine headaches, both at the time of the 
original grant of service connection, effective September 
1996, and at the present time.  In that regard, while the 
veteran manifests prostrating headache attacks, which he 
indicates occur a few times per month, the overall evidence 
does not suggest that the veteran experiences very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100. 

C.  Gastritis, and a History of Laparotomy Cholecystectomy.

In a June 1997 rating decision, the RO granted service 
connection for a history of a laparotomy cholecystectomy, and 
assigned a noncompensable rating from September 1996.  In 
that same decision, the RO denied service connection for 
gastritis.  The veteran expressed his disagreement with the 
foregoing actions, and initiated this appeal.

Subsequently, in a January 1998 rating decision, the RO 
awarded service connection for gastritis.  The RO combined 
that disability with the veteran's service-connected history 
of a laparotomy cholecystectomy, and assigned a 10 percent 
rating, effective from September 1996.  The veteran continued 
to express disagreement with the 10 percent rating assigned 
for gastritis and a history of a laparotomy cholecystectomy. 

The RO assigned a 10 percent rating for the veteran's 
service-connected gastritis and a history of a laparotomy 
cholecystectomy pursuant to 38 C.F.R. § 4.114, Diagnostic 
Code 7318, which prescribes a noncompensable rating for 
nonsymptomatic removal of the gall bladder.  A 10 percent 
rating requires evidence of mild symptoms, and a 30 percent 
rating is assigned if there are severe symptoms.  The Board 
also notes that under Diagnostic Code 7346, which rates a 
hiatal hernia, a 10 percent rating is assigned if two or more 
of the symptoms for a 30 percent rating are present, but of 
less severity.  A 30 percent rating requires evidence of 
persistent recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

The medical evidence of record reveals that in an April 1997 
VA general medical examination, the veteran complained of 
problems with bad acid, bad belching, and gas.  In 1994, he 
started taking Tagamet, which helped.  He noted that he was 
also treated with Pepto-Bismol, but he denied awareness of 
any ulcers.  In 1995, he underwent a laparoscopic 
cholecystectomy.  He reported that he still experienced 
cramping.  The diagnosis was "gastritis, treated easily with 
Tagamet."  An April 1997 VA radiology report notes a normal 
air contrast, upper G.I.

In a November 1998 VA general medical examination, the 
veteran was diagnosed with gastritis "by patient history."  
In a February 1999 VA outpatient treatment record, the 
veteran complained of cramping and diarrhea/bile leakages.  
He was diagnosed with duodenitis.  

Based on the foregoing medical evidence, the Board finds that 
the currently assigned 10 percent rating for the veteran's 
service-connected connected gastritis and a history of a 
laparotomy cholecystectomy is appropriate, and there is no 
basis for a higher rating either at the time service 
connection was granted, effective September 1996, or at the 
present time.  In that regard, the Board notes that while the 
veteran has reported some gastric distress over the years, it 
appears that his symptoms are lessened with medications such 
as Tagamet.   Additionally, it does not appear that the 
veteran's gall bladder removal precipitated any severe 
symptoms.  As such, the Board finds no basis for a disability 
rating in excess of 10 percent under 38 C.F.R. § 4.114, 
Diagnostic Code 7318.  Moreover, looking at the criteria set 
forth under Diagnostic Code 7346, which rates a hiatal 
hernia, although the veteran has reoccurring epigastric 
distress, he does not manifest persistent dysphagia, pyrosis, 
and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  Thus, in 
short, the Board finds that the currently assigned 10 percent 
rating is appropriate, and there is no basis for a higher 
rating at this time.  

D.  Plantar Fasciitis and Metatarsalgia of the Left Foot.

In a June 1997 rating decision, the veteran was granted 
service connection for plantar fasciitis and metatarsalgia of 
the left foot, and a 10 percent rating was assigned from 
September 1996.  The veteran disagreed with the rating 
assigned to that disability, and initiated this appeal.  

The RO assigned a 10 percent rating for plantar fasciitis and 
metatarsalgia of the left foot pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5279, which prescribes a 10 percent rating 
for metatarsalgia, anterior (Morton's disease), unilateral, 
or bilateral.  A 10 percent rating is the only available 
rating under Diagnostic Code 5276.  The Board notes that 
there is no specific diagnostic code provision for plantar 
fasciitis, although Diagnostic Code 5284 addresses foot 
injuries.  A 10 percent rating is assigned for moderate foot 
injuries, and a 20 percent rating is assigned for moderately 
severe foot injuries.  

The medical evidence of record reveals the following.  In an 
April 1997 VA general medical examination report, the veteran 
complained of feet pain for many years, particularly in the 
left heel, which would radiate up the left leg.  The examiner 
described the feet as normal, bilaterally, with pain over the 
plantar fascia and over the left heel, consistent with 
plantar fasciitis and metatarsalgia.  There was no swelling.  
The diagnosis was left foot plantar fasciitis and 
metatarsalgia.  

In a November 1998 VA examination, the veteran indicated that 
there had been essentially no change in his service-connected 
left foot disability.  The veteran that he took Tylenol with 
Codeine and Naproxen for his back, and he felt that this also 
helped his foot pain.  The veteran denied any significant 
flare-ups, and he denied use of crutches, braces, canes, or 
corrective shoes.  The veteran had had no surgical 
intervention to his feet, and he stated that he was able to 
function at the same capacity as in 1997.  The diagnosis was 
metatarsalgia, left foot.  

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating in excess of 10 percent for the veteran's 
service-connected for plantar fasciitis and metatarsalgia of 
the left foot.  In that regard, the veteran is presently 
assigned the only rating available for evaluating 
metatarsalgia.  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  
Moreover, despite the presence of left foot pain, the 
evidence does not reflect more than moderate foot injuries, 
so as to allow for a higher disability rating under 
Diagnostic Code 5284.  In short, the Board finds that the 10 
percent rating assigned for plantar fasciitis and 
metatarsalgia of the left foot was appropriate at the 
original grant of service connection, effective September 
1996, and is also appropriate based on the more recent 
medical evidence of record.  

E.  Multiple Scars of the Right Forearm, Left Forearm, 
Left Middle Finger, and Forehead

Service connection has also been established for multiple 
scars of the right forearm, left forearm, left middle finger, 
and forehead.  Under 38 C.F.R. § 4.118, several diagnostic 
codes may apply.  Under Code 7800, slight disfiguring scars 
of the head, face or neck warrant a 0 percent rating, whereas 
a 10 percent rating is for application if such scars are 
moderate; disfiguring.  

Under Diagnostic Code 7803, a 10 percent rating (the highest 
available under this Code) is for application for scars that 
are superficial, poorly nourished, with repeated ulceration.  
Under Code 7804, a 10 percent rating (the highest available 
under this Code) is for application for scars that are 
superficial, tender and painful on objective demonstration.  
Code 7805 provides that other scars will be rated on 
limitation of motion of the part affected. 

However, after reviewing the evidence, the Board is unable to 
find that a compensable rating is warranted under any of the 
described criteria.  VA examination in April 1997 showed the 
scars to be nontender, well healed and with no resulting 
cosmetic problems.  Color photographs taken in connection 
with that examination and attached to the examination report 
show the scars to be essentially faded.  There is no evidence 
that the scar of the forehead which is located at the 
hairline is in any manner disfiguring.  As already mentioned, 
the examiner did not find any clinical evidence of 
tenderness.  While the examiner did report some numbness 
associated with the scar on the left middle finder, no 
resulting limitation of function was reported. 

F.  Diabetes Mellitus.

In a January 1998 rating decision, the veteran was granted 
service connection for diabetes mellitus, and a 20 percent 
rating was assigned from June 1997.  The veteran disagreed 
with that rating, and initiated this appeal.

The RO assigned a 20 percent rating for diabetes mellitus 
pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, which 
prescribes a 20 percent rating for diabetes mellitus that 
requires insulin, a restricted diet, or; oral hypoglycemic 
agent and restricted diet.  A 40 percent rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  

The medical evidence of record reveals that in April 1997 VA 
chemical profile tests, the veteran was noted to have an 
abnormally high blood sugar level.  In a December 1997 VA 
examination, the examiner noted the prior high blood sugar 
reading, and reported that the veteran subsequently lost a 
significant amount of weight.  The veteran was apparently 
hospitalized for diabetes in July 1997, and followed as an 
outpatient after discharge.  The veteran had previously been 
on Glucotrol and Glucophage, but he was switched to insulin.  
He regained his weight, and his vision improved.  At the time 
of this examination, the examiner reported that the physical 
findings were essentially unremarkable.  The veteran was 
restricted in his diet, but not in activities.  The veteran 
was taking daily doses of insulin, twice a day.  He was 
diagnosed with insulin dependent diabetes mellitus, and rule 
out early diabetic neuropathy.  

In a more recent VA examination report, dated in November 
1998, the veteran was noted to have hypoglycemic reactions, 
but he had not really followed a restricted diet, and he did 
not have a significant limitation on his activities secondary 
to his diabetes.  The veteran had minimal vision problems.  
The veteran was taking insulin in the morning and evening.  
The diagnosis was diabetes mellitus, Type II, insulin 
dependent.  

In light of the foregoing evidence, the Board finds that the 
veteran has been properly rated for his diabetes mellitus, 
and there is no basis for assignment of a disability rating 
in excess of 20 percent.  In that regard, the Board notes 
that the veteran is insulin dependent, and he requires 
insulin twice a day.  Moreover, it appears that at the time 
of the December 1997 VA examination, the veteran was 
restricted in his diet, but not his activities.  At the time 
of the November 1998 VA examination, the veteran was not 
following a restricted diet and had no significant 
limitations to activities.  As such, the veteran meets the 
criteria for a 20 percent rating under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  In the absence of evidence of insulin, 
restricted diet, and regulation of activities, there is 
simply no basis for a higher rating at this time.

G.  Chronic Low Back Pain, Herniated Nucleus Pulposus, L4-5 
and L5-S1.

In a January 1998 rating decision, the RO awarded the veteran 
service connection for chronic low back pain, herniated 
nucleus pulposus, L4-5 and L5-S1, and a 40 percent rating was 
assigned from September 1996.  The veteran maintains that he 
should be awarded an increased rating for his service-
connected back disability.  

According to 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 
percent rating is assigned for intervertebral disc syndrome 
manifested by severe symptoms, recurring attacks, with 
intermittent relief.  A 60 percent rating is assigned for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

The medical evidence reveals that in an April 1997 VA general 
medical examination, the veteran complained of back pain, 
which he indicated began with an in-service injury in 1983.  
Examination revealed no functional defects, and no spine 
abnormalities.  Range of motion was as follows:  flexion, 50 
degrees; extension, 12 degrees; 20 degrees of right lateral 
motion of the lumbar spine with 25 degrees twisting at the 
hip; 15 degrees left lateral and 30 degrees of twisting 
motion of the left lateral spine.  There was no diagnosis 
made at that time.

In an April 1997 examination performed by the Platte Valley 
Medical Group, the veteran reported a history of back 
injuries, and complained that pain radiated into his legs.  
The veteran also reported that he underwent a CT scan in 
1994, which showed some lumbosacral herniated discs.  The 
assessment was lumbosacral degenerative joint disease; 
however, the examiner indicated that he detected no major 
abnormalities on neurological examination that would lead him 
to suspect a lumbar or cervical radiculopathy or a 
myelopathy.  

In a July 1997 VA examination, the veteran was diagnosed with 
chronic back pain, possible early degenerative joint disease.  
The veteran complained of back pain.  He reported that he had 
injured his back in 1983, while in service.  The veteran was 
able to walk erect, without assistance, and his gait was 
normal.  There was no evidence of postural abnormalities or 
fixed deformities, and the back musculature was unremarkable.  
Range of motion was as follows:  forward flexion, 60 degrees; 
backward extension, 10 degrees; bilateral lateral flexion, 15 
degrees; and bilateral rotation, 30 degrees.  The veteran 
complained of pain on motion, but there was no evidence of 
neurological involvement.  A lumbar spine x-ray performed in 
April 1997 was essentially normal.  

A September 1998 MRI of the lumbar spine revealed mild disc 
space narrowing at L3-L4, L4-L5, and L5-S1.  There was disc 
degeneration and desiccation at those same levels.  There was 
mild disc bulging at L3-L4 and L4-L5.  There was narrowing of 
the right lateral recess at L4-L5, but no impingement on the 
existing L4 nerve root.  At L5-S1, there was focal left sided 
disc herniation, causing impingement on the L5 root.  There 
was no evidence of spondylolysis or spondylolisthesis.  There 
was mild degenerative facet joint disease at L4-L5.  The 
impression was focal left sided disc herniation, L5-S1; mild 
disc bulging L3-L4 and L4-L5; and disc desiccation L3-L4, L4-
L5, and L5-S1.

At a November 1998 VA examination, the veteran was diagnosed 
with disc disease, lumbosacral spine.  There were no specific 
clinical findings made.  At a November 1998 VA general 
medical examination, the veteran was diagnosed with spinal 
disc disease, with recent MRI showing herniated nucleus.  
Range of motion was:  forward flexion, 40 degrees; backward 
extension, 10 degrees; right and left lateral flexion, 20 
degrees; rotation in lumbar area, 30 degrees.  

In light of the foregoing medical evidence of record, the 
Board finds that the veteran's service-connected chronic low 
back pain, herniated nucleus pulposus, L4-5 and L5-S1 
warranted no more than a 40 percent rating at the time of the 
original grant of service connection, effective September 
1996, and at the current time.  In that regard, the Board 
notes that the medical evidence in the April 1997 and July 
1997 VA examinations, as well as the April 1997 Platte 
Medical Group examination, revealed little symptomatology 
other than subjective complaints of pain.  There was no 
evidence of limited motion, abnormal gait or posture, 
abnormal back musculature, or neurological involvement.  
However, the September 1998 MRI and the November 1998 VA 
examination revealed disc disease.  Nevertheless, even 
applying the symptoms of disc disease to the applicable 
rating criteria, the Board finds no basis for a higher rating 
than the currently assigned 40 percent rating.  

The Board notes that there is no evidence of pronounced 
symptoms consistent with sciatic neuropathy.  Nor is there 
any evidence of muscle spasm, absent ankle jerk, or other 
neurological findings, such that a 60 percent rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Moreover, the Board has considered whether the veteran may be 
entitled to a higher rating under other related codes.  
However, in the absence of evidence of ankylosis (Diagnostic 
Code 5286), or fractured vertebrae (Diagnostic Code 5285), 
there is simply no other diagnostic code provision that 
provides for a higher rating.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5292; VAOPGCPREC 36-97, 63 Fed. Reg. 31262 
(1998).

H.  Sinusitis, Allergic Disorder.

In a January 1998 rating decision, the RO granted the veteran 
service connection for sinusitis, allergic rhinitis, and 
assigned a noncompensable rating from September 1996.  The 
veteran maintains that he should be awarded an increased 
rating for his service-connected sinusitis.  

The Board notes that sinusitis is rated under the general 
formula for sinusitis, as follows:  a noncompensable rating 
is assigned for sinusitis detected by x-ray only; a 10 
percent rating is assigned for one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  38 C.F.R. § 4.97, Diagnostic Code 6514.

At an April 1997 VA examination, the veteran complained of 
quite severe sinusitis, with blood and green mucus from the 
nose, that was worse with a cold.  In an April 1997 VA x-ray 
report, the veteran was diagnosed with probable mucous 
retention cyst in the right maxillary antrum.  

At a July 1997 VA examination, the veteran was diagnosed with 
possible chronic rhinitis and a history of sinusitis.  The 
veteran complained of intermittent nasal congestion.  The 
veteran showed no evidence of periorbital edema and no 
tenderness in the sinuses.  There were no remarkable clinical 
findings, other than some mucus noted in the nasal cavities.  

At a March 1999 VA examination, the veteran was diagnosed 
with allergic rhinitis.  The veteran reported intermittent 
nasal congestion, runny nose, and itchy eyes in the morning, 
worse during the spring and fall.  The veteran had occasional 
sneezing episodes, and the symptoms would get better by the 
end of the day.  The veteran reported a history of recent 
purulent nasal discharge.  There was no history of previous 
surgery in the nose or sinuses.  The veteran had post nasal 
drip. 

Based on the medical evidence of record, summarized above, 
the Board finds that the noncompensable rating assigned for 
the veteran's service-connected sinusitis, allergic disorder, 
which was made effective September 1996, is proper, and there 
is no basis for a higher rating at this time.  In that 
regard, although the veteran has complaints of nasal 
discharge and congestion, there is no evidence that the 
veteran experiences one or two incapacitating episodes of 
sinusitis per year, requiring antibiotic treatment.  Nor is 
there evidence of non-incapacitating episodes, which cause 
pain and headaches, with purulent discharge and crusting. 
38 C.F.R. § 4.97, Diagnostic Code 6514.  Rather, the Board 
notes the x-ray evidence of probable mucous retention cyst in 
the right maxillary, as well as the veteran's complaints 
noted above, and finds that these symptoms more closely 
approximate the criteria for a noncompensable rating, both at 
the time of the initial grant of service connection, 
effective September 1996, and at the present time. 

Conclusion.

In reaching the foregoing decisions, the Board has considered 
the complete history of the veteran's disabilities, as well 
as the current clinical manifestations of the disabilities 
and their effects on the veteran's earning capacity.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41.  All other pertinent aspects of 
38 C.F.R. Parts 3 and 4 have also been considered.  Should 
the veteran's disabilities increase in severity, he may be 
entitled to higher evaluations; however, at present, there is 
no basis for assignment of higher ratings.  See 38 C.F.R. 
§ 4.1.

Finally, as to all of the increased rating claims, there is 
not such an approximate balance of positive and negative 
evidence regarding any issue material to the determination as 
to each issue to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b) (West 1991); Veterans Claims Assistance 
Act of 2000; Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. § 5107). 


ORDER

Entitlement to assignment of higher disability ratings is not 
warranted for service-connected major depression, recurrent 
with mood disorder and anxiety disorder with pain and 
agoraphobic component, for service-connected post concussion 
headaches, musculoskeletal headaches, and migraine headaches, 
for service-connected gastritis, history of laparotomy 
cholecystectomy, for service-connected plantar fasciitis and 
metatarsalgia of the left foot, for service connected 
multiple scars of the right forearm, left forearm, left 
middle finger, and forehead, for service-connected diabetes 
mellitus, for service-connected chronic low back pain, 
herniated nucleus pulposus, L4-5 and L5-S1, and for service-
connected sinusitis, allergic disorder.  To this extent, the 
appeal is denied. 


REMAND

II.  Service Connection Claims

The Board notes that on November 9, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107).  It appears that a number of 
the remaining service connection claims were determined by 
the RO to be not well-grounded.  Under the circumstances, 
further review by the RO on the merits with consideration of 
the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
(which was essentially retained under the new legislation) 
should be accomplished to afford the veteran due process of 
law.  Veterans Claims Assistance Act of 2000; Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

The Board also notes that although the veteran has been 
afforded a number of VA examinations in connection with the 
service-connection issues, the reports of those examinations 
raise questions regarding whether or not there are current 
residuals of claimed disorders as well as whether certain 
found disorders are related to service.  Under the recently 
enacted legislation, VA examinations and opinions are 
required if certain criteria are met.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Given these amended statutory provisions 
regarding assistance to the veteran and the lack of clarity 
in some medical examination reports regarding current 
diagnoses and the relationship to service, the Board is of 
the opinion that it may not properly proceed with appellate 
review of these issues until additional development has been 
accomplished. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  All pertinent VA medical records (not 
already in the claims files) should be 
obtained and made of record. 

2.  The RO should review the claims files 
and undertake any necessary action to 
comply with the new assistance to the 
veteran requirements under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  

3.  The veteran should be scheduled for 
special VA examinations in connection 
with each of the service connection 
claims which are in appellate status.  It 
is imperative that the claims files be 
made available to the examiners for 
review in connection with the 
examinations.  All clinical and special 
test findings should be reported.  The 
examiners should clearly report whether 
or not a medical diagnosis of current 
disability can be rendered as to each 
claimed disorder.  As to any such current 
disability which is diagnosed, the 
examiner should offer an opinion as to 
the relationship, if any, to the 
veteran's military service.  With regard 
to the ear examination, the examiner 
should clearly indicate whether there are 
current residuals of any inservice 
infection.  With regard to orthopedic 
examinations, if arthritis is diagnosed, 
then an opinion should be offered as to 
whether or not such disorder was 
manifested during service or within one 
year of the veteran's discharge from 
service.  

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether service connection is 
warranted for the claimed disorders.  As 
to any issue which remains denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The veteran 
and his representative have the right to submit additional 
evidence and argument in support of the matters addressed in 
this remand. 



		
	ALAN S. PEEVY
	Veterans Law Judge
Board of Veterans' Appeals

 


- 26 -




- 1 -


